Citation Nr: 0430962	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from September 1973 to May 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied service connection for a cervical spine 
disability (severe spondylosis from C3-C4 and C5-C7).  The 
veteran testified before the Board at a hearing held at the 
Lincoln RO in July 2004.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained, and all requisite 
notices and assistance to the veteran have been provided.  

2.  The veteran's current cervical spine disorder was first 
manifested many years after service and is not related to 
service or to any incident therein, including a motorcycle 
accident in October 1974.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
December 2002, that is, after the date of the VCAA's 
enactment on November 9, 2000.  Various VA notices have 
informed the veteran of all applicable laws and regulations, 
what types of evidence are needed to support his claims, who 
is responsible for securing specific items, and the need for 
any other evidence that the veteran may have in his 
possession.  The VA's thorough notices of all matters 
required by the VCAA and its regulatory progeny throughout 
this adjudication have cured any defects involving notice of 
the provisions of the VCAA or the timing of such notice.  
Also, a RO Decision Review Officer reviewed the case and 
issued a new decision in May 2003.  

The RO sent correspondence to the veteran in October 2002 
(prior to the initial rating decision of December 2002) and 
in April 2003 (after the initial rating decision); a 
statement of the case in May 2003; and a supplemental 
statement of the case in September 2003.   These documents 
discussed the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision, as well as the need for certain types 
of evidence and all other evidence in the veteran's 
possession.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

The VA has also afforded the veteran a thorough examination 
to assess the nature and etiology of his claimed condition.  
Further, the VA has undertaken all reasonable efforts to 
assist the veteran in securing all evidence and has satisfied 
its duty to assist under the VCAA.  The Board finds that both 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board will now address the merits of the veteran's claim.

The veteran contends that he incurred a cervical spine 
disability (or neck disability) in service as a result of 
injuries sustained in an October 1974 accident and that this 
disability resulted in cervical spine surgery in 2001.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303 (2004).  Service connection 
requires a current disability that is related to an injury or 
disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

For a showing of a chronic disease in service, such as a 
chronic back disability, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish a chronic condition that 
could be linked to service.  When the fact of chronicity in 
service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.304 
(2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The service medical records corroborate that the veteran was 
involved in a head-on collision between his motorcycle and a 
car in October 1974.  After the accident, his head was 
atraumatic, and he had full range of motion of his neck.  He 
had contusions of the right hip, left knee, and left ankle, 
and a fractured right ankle.  On hospitalization, the only 
positive physical findings were limited to examination of the 
right lower extremity.  Due to right foot symptoms, he was 
referred to the Physical Evaluation for final adjudication.  
The Board must find that the service medical records provide 
negative evidence against the veteran's claim.

The Board notes that service connection for post-operative 
open reduction of a fractured right medial malleolus with 
osteoarthritis as well as post-operative open reduction of a 
fractured metatarsals with osteoarthritis of the right foot 
has been in effect since 1975.  Service connection has also 
been in effect for a right knee disability since 2000.  More 
recently, service connection has also been in effect for 
several other related orthopedic conditions, including the 
lumbar spine and hips.  These recent awards of service 
connection for lumbar spine and hip disabilities were, in 
part, based on November 2002 VA examinations that concluded 
that the veteran's limping or cautious gait, along with his 
redistribution of weight balance from his right lower 
extremity, had caused a secondarily related lumbar spine and 
hip problems on the ground that these were "the next weak 
link giving way."

Non-VA medical records from August 1998 discuss a workplace 
(post-service) head injury that resulted in a laceration of 
the forehead and a contusion of the right shoulder.  The 
medical record provides negative evidence against the 
veteran's claim as it at least suggests a post-service 
head/neck injury.

In September 2000, the veteran suffered left shoulder 
separation as a result of a fall.  

On treatment for right knee and ankle pain in October 2000, 
Fred W. Feuerstein, M.D., noted that the veteran had been in 
a severe accident in 1974 (that is, in service), in which he 
had sustained a bad injury to the right ankle, as well as 
other injuries to the head, neck, and shoulders.  It appears 
clear that Dr. Feuerstein received this history from the 
veteran.

A November 2000 MRI showed severe central spinal canal 
stenosis at the C3-4 level with early myelomalacia change, 
with some osteophyte formation at this level and large, 
broad-based disc protrusion that was asymmetric to the right.  
He also had moderate degenerative cervical spondylosis 
change, C5-6, C6-7, with mild central canal stenosis and 
minimal, broad-based disc protrusion at these levels 
predominantly narrowing the anterior subarachnoid space, and 
mild degenerative cervical spondylosis change and mild 
central canal stenosis at C7-T1.

Records from the Nebraska Spine Center from November 2000 
note the veteran's history of gradual onset of symptoms of 
neck pain with right-sided numbness in the upper and lower 
extremities over the past few years.  It was felt that a two-
year old head injury might have contributed to this injury.  
He also had suffered acromioclavicular separation in a 
September 2000 fall, which also exacerbated his neck 
complaints.  The impressions were myelomalacia with 
myelopathy and severe spinal stenosis at C3-4 and cervical 
spondylosis at C5-6-7 with mild to moderate spinal stenosis.  
In a consultation report, the veteran questioned whether his 
current symptoms could be related to a work injury (post-
service) several years ago where he had lacerated his 
forehead while cutting tile.  At that time, the examiner 
could not comment on that question without earlier reviewing 
records.  Surgery was recommended.  The Board must find that 
this medical record clearly provides negative evidence 
against the veteran's claim as it indicates that the veteran 
himself, at one time, believed that his neck disorder was the 
result of a post-service injury.

In January 2001, the veteran was admitted to the Nebraska 
Methodist Hospital in Omaha, Nebraska, with gradual onset of 
symptoms over the past several years, including neck pain, 
upper extremity tingling, and numbness, especially on the 
right side of his body.  The admission report indicated that 
the veteran's past orthopedic and musculoskeletal problems 
(including a left acromioclavicular separation; a medial 
meniscus tear of the right knee; and 26-year old right ankle 
surgery due to a motorcycle injury) were of interest.  He 
underwent anterior cervical discectomy and fusion C3-4 with 
extensive osteophytectomy.  The surgical report noted that 
the veteran had hit his head two years earlier, which may 
have contributed to his injury; he also had suffered a fall 
in late September 2000, which caused left acromioclavicular 
separation.  

An April 2002 VA progress note regarding primarily the 
veteran's right foot also noted a history of a cervical 
herniated disc for which he was presently asymptomatic.  A 
May 2002 MRI of the lumbar spine showed spinal stenosis that 
was most pronounced at L3-4 and L4-5, with facet arthropathy.  
The spinal stenosis at L2-3 was moderately advanced, and it 
was of lesser degree at L1-2 and L5-S1.  

In an October 2002 office visit note, Eric. D. Phillips, 
M.D., the operating surgeon involved in the January 2001 neck 
surgery, wrote that the veteran had been in a motor vehicle 
accident which most likely was the cause for his neck 
difficulties.  In a subsequent letter that month, he wrote as 
follows:

[The veteran] presented on November 27, 2000, with 
severe cervical spondylosis from C5 through C7, 
and severe spinal stenosis at C3-4 with 
myelomalacia and myelopathy.  He gave me a history 
of having been involved in a significant 
motorcycle accident on around October 31, 1974, 
while in the military.  It is possible that the 
origin of his neck difficulties at this time would 
be related to that motor vehicle accident.  This 
opinion is given based upon the information 
provided to me by the patient.  I am aware of only 
minor injuries to his neck in recent years.

On VA examination in August 2003, the examiner reviewed the 
veteran's account of an in-service motorcycle accident and 
injuries, as well as an aggravating injury many years later.  
The examiner also provided a physical examination of the 
veteran's neck condition.  The diagnosis was degenerative 
disc disease of the cervical spine, status post C3-C4 
discectomy with autologous bone chip fusion and placement of 
stabilization hardware.  Although a private doctor had 
indicated that the neck condition could be related to the 
motorcycle accident, the examiner stated that it was 
impossible to render a medical opinion of a prior neck injury 
that received no medical care and that had an interim of 
almost 25 years without symptoms becoming manifest until an 
on-the-job bumping and jamming injury to the neck that gave 
rise to the symptoms that ultimately resulted in the surgical 
procedure.  The examiner further stated that such a statement 
would be conjecture.  

In July 2004, the veteran testified before the Board about 
the in-service accident.  He also testified that he did not 
have any neck problems or seek treatment for any neck 
symptoms until very recently, approximately in 2001.

The Board has considered all medical evidence of record as 
well as the veteran's testimony.  In this regard, the 
veteran's service medical records do not mention any acute or 
chronic effects of the motorcycle accident on his neck; 
indeed, neck motion was full at that time.  The Board also 
notes the total lack of continuity of symptomatology between 
the veteran's separation from service in 1975 and his first 
reported symptoms in the late 1990s and 2000, many years 
after service.  Both the recent medical records from, and 
immediately before, the 2001 cervical spine surgery and the 
veteran's own testimony reinforces this lack of continuous 
symptoms since service.  As the Court has pointed out, the 
lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) 

The Board has considered the favorable medical evidence.  
Although statements by the operating surgeon prepared in 2003 
(as well as in earlier surgical notes) initially support the 
veteran's claim, they are deficient in several respects on 
closer evaluation.  First, they are based solely on the 
veteran's account of the in-service motorcycle accident.  
Second, they do not account for the total absence of any neck 
problems during that service.  Third, they do not account for 
the near complete lack of symptoms between the veteran's 
separation from service and the late 1990s or 2000.  Fourth, 
they do not address several other reported injuries or their 
possible relationship to the cervical spine spondylosis and 
associated findings.  As stated by the Court, opinions based 
on a history furnished by the veteran and unsupported by the 
clinical record are of low or limited probative value.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  Accordingly, the Board 
gives this opinion very limited probative weight.  In this 
regard, it is important to note that the Court has rejected 
the "treating physician rule" that gives the opinions of 
treating physicians greater weight in evaluating claims made 
by veterans.  As stated by the Court, "[w]hile it is true 
that the [Board] is not free to ignore the opinion of a 
treating physician, the [Board] is certainly free to discount 
the credibility of that physician's statements."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).

The veteran's own statements regarding the relationship of 
his current cervical spine condition to the in-service injury 
many years ago are not competent.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board finds a recent VA medical examination and opinion 
to be more persuasive and comprehensive.  The 2003 VA 
examination did in fact opine that any statement that the 
veteran's current neck condition was due to the in-service 
motorcycle accident was purely speculative.  The examiner set 
forth specific reasons for this conclusion, including some of 
the reasons that rendered Dr. Phillips's statements 
deficient.  The Board must find the opinion of Dr. Phillips 
to be over very limited probative value.

The Board notes that the veteran has not argued that his 
current neck condition is secondarily related to other 
service-connected disabilities, such as his right knee, hips, 
or right ankle.  Likewise, whereas the record includes 
competent medical evidence of such relationships among those 
other disabilities, the record does not raise any possibility 
that the veteran's current neck condition may possibly be 
related to these service-connected disabilities.  See 
38 C.F.R. § 3.310 (2004) (secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected disorder); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (secondary service 
connection includes cases where an established service-
connected disability results in an additional increment of 
disability of another condition).

In sum, the weight of the credible evidence demonstrates that 
the veteran did not suffer any lasting (if any) chronic 
cervical spine residuals from the in-service motorcycle 
accident, and that his recent cervical spine condition was 
first manifested many years after service.  The veteran's 
current cervical spine condition was not incurred in or 
aggravated by his active service or any incident therein.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a cervical spine disability is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



